Exhibit 10.5

STATE OF SOUTH DAKOTA

BOARD OF ECONOMIC DEVELOPMENT

REVOLVING ECONOMIC DEVELOPMENT AND INITIATIVE FUND

(ARSD 68:02:01)

EMPLOYMENT AGREEMENT

REDI Loan Number 11-04-A

EMPLOYMENT AGREEMENT, made and entered into this 2nd day of November, 2011, by
and between the State of South Dakota, Board of Economic Development, 711 Wells
Avenue, Pierre, South Dakota 57501 (herein “BED”), and Manitex Load King, Inc.,
( herein the “Borrower”).

WHEREAS, Borrower made an application (the “Application”) dated May 17, 2011 to
BED for a loan from the Revolving Economic Development and Initiative Fund
(REDI), for the purposes of Borrower’s business expansion or relocation in the
State of South Dakota (the “Project”), as described with particularity in the
Application and the BED Loan Documents, which are by this reference incorporated
herein; and,

WHEREAS, the Application was approved by BED and the Borrower and BED entered
into a certain Revolving Economic Development and Initiative Fund (REDI) Loan
Agreement dated the 2nd day of November, 2011, (the “Loan Agreement”), whereby
BED loaned to Borrower from the REDI Fund the sum of $857,500 together with
interest thereon at 3% per annum, due and payable as set forth in the Promissory
Note of even date, all pursuant to SDCL Chapter 1-33 and 1-16G, as amended, and
ARSD Article 68:02 (the “BED Loan”); and,

WHEREAS, the BED Loan accrues interest at the rate of three percent per annum,
which interest rate is below the prevailing rate available from commercial
lending institutions at the time the BED Loan was made; and,

WHEREAS, part of the inducement and consideration for BED to make said BED Loan
to Borrower is the Project’s creation of employment opportunities for South
Dakota citizens, as set forth in the projections on Schedule A; and,

WHEREAS, Borrower has agreed to pay liquidated damages to BED in the event
Borrower or the Project fails to meet the projections on Schedule A;

NOW, THEREFORE IT IS MUTUALLY AGREED AS FOLLOWS:

1. The parties specifically agree that due to the nature of the consideration
for the BED Loan to the Borrower it is impracticable or extremely difficult to
fix the actual damages resulting from the Borrower or the Project’s failure to
meet the projections on Schedule A.

 

1



--------------------------------------------------------------------------------

2. The parties specifically agree that if the Project fails to meet the
employment projections set forth in Schedule A, or if the nature of the Project
substantially changes or the Project or business ceases operations or relocates
from Elk Point, South Dakota, so that there is a loss of the employment created
by the Project in that area of the State, within five years from the date of
this Employment Agreement, then BED shall have the option upon sixty (60) days’
written notice to the Borrower do either or both of the following:

(a) Accelerate the Maturity Date of the Note such that the total indebtedness
owed by the Borrower to BED under the Note, including principal and interest
shall become immediately due and payable; and

(b) Require Borrower to pay BED, in addition to all amounts due pursuant to the
Note and related Loan Documents, liquidated damages as calculated below. It is
agreed that liquidated damages will be computed as follows:

Damages shall be an amount equal to the difference between the total interest
paid on each payment date prior to the final payment of the BED Loan and on the
final payment date (whether at maturity or upon prepayment) and the total
interest that would have been paid on those dates had the BED Loan been made at
6.5% the current commercial rate at the time of this Employment Agreement,
rather than 3% the interest rate at which BED made the BED Loan to Borrower. By
way of example, if BED demands such liquidated damages five years after the date
of the Loan Agreement, and each monthly installment payment and the final
payment on the BED Loan shall have been made when due without prepayment, and if
no default exists, then the damages due and owing to BED will be $98,257.20.

(c). Borrower may, but is not required to, petition BED to waive, alter or
extend Borrower’s obligation to create employment opportunities in connection
with the Project. BED may grant or deny any such petition in its sole and
exclusive discretion. BED may enforce the terms of this Agreement by giving the
notice described above even if a petition is pending before it.

3. This Employment Agreement is made in consideration of the BED Loan.

4. This Employment Agreement shall be governed by and construed in accordance
with the laws of the State of South Dakota. Any lawsuit pertaining to or
affecting this Employment Agreement shall be brought in Circuit Court in and for
Hughes County, South Dakota, or, at BED’s option, any other court of the Unified
Judicial System of the State of South Dakota. Each of the parties hereby
irrevocably consents and submits to the jurisdiction of the courts of the
Unified Judicial System of the State of South Dakota.

5. This Employment Agreement may not be modified or amended except by mutual
consent expressed in writing, which writing shall be expressly identified as a
part hereof, and which writing shall be signed by an authorized representative
of each of the parties hereto.

 

2



--------------------------------------------------------------------------------

6. Any notice provided for herein shall be deemed given when transmitted as
provided in Section 13 of the Loan Agreement.

7. The covenants in this Employment Agreement shall be deemed to be severable;
in the event that any portion of this Employment Agreement is determined to be
void or unenforceable, that determination shall not affect the validity of the
remaining portions of the Employment Agreement.

8. Terms used herein and defined in the Loan Agreement shall have the same
meaning as set forth in the Loan Agreement unless the context clearly requires
otherwise.

9. Time is of the essence in the performance of the covenants, terms and
conditions contained in this Employment Agreement. This Employment Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective transferees, successors and assigns except that the Borrower may not
assign or transfer it rights under the Loan Documents without prior written
consent of BED.

Dated this 2 day of November, 2011.

 

   

SOUTH DAKOTA BOARD OF ECONOMIC

DEVELOPMENT

         (SEAL)     BY:   /s/    Tony Klein       Tony Klein     ITS:  
Treasurer

 

    Manitex Load King, Inc.          (SEAL)     BY:   /s/    David H. Gransee  
  ITS:   Vice President

 

ATTEST: BY:   /s/    David J. Langevin ITS:   President

NOTE: Corporate Borrowers must execute Loan Agreement, in corporate name, by
duly authorized officer, and seal must be affixed and duly attested; Limited
Liability Company Borrowers must execute Loan Agreement by duly authorized
Manager or by all members; Partnership Borrowers must execute Loan Agreement in
firm name, together with signature of an authorized general partner.

 

3



--------------------------------------------------------------------------------

SCHEDULE A

PROJECTIONS

 

      Current      2012      2013      2014      2015      2016  

Managers

     7         7         7         7         7         7   

Prof/Tech

     4         7         7         7         7         7   

Clerical

     1         1         1         1         1         1   

Sales

     4         4         4         4         4         4   

Service

     1         1         1         1         1         1   

Production

     27         40         44         52         66         73   

Total FTE’s

     40         56         60         68         82         89   

Total PTE’s

     4         4         4         4         4         4   

 

4